INGERSOLL, Vice-Ordinary.
In addition to the testimony taken in the orphans court, a great volume of evidence has been taken before me.
The proctors of the proponents and of the caveators have been indefatigable in their arguments and in their presentation of the law.
After consideration of the evidence and of the law, I am convinced that the finding of the orphans court was "correct, and that the will of the said Thompson A. McClure should be admitted to probate, for the reasons stated in the opinion delivered in the orphans court.